Citation Nr: 0218516	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
January 1959.

In an unappealed rating decision of March 1960 the RO 
denied service connection for a nervous disorder.  The 
record indicates that the veteran subsequently was 
diagnosed as having a major depression.  The United States 
Court of Appeals for the Federal Circuit has held that a 
claim based on a new diagnosis is to be treated as a new 
claim without regard to prior denials of service 
connection for other psychiatric conditions.  Spencer v. 
Brown, 17  F3d. 368 (1994).  The Board will therefore 
consider this claim on a de novo basis.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO 
that denied service connection for major depression.  In 
January 2000, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript 
of this hearing is of record.  

This case was remanded to the RO by the Board in November 
2000 and again in October 2001 for further evidentiary 
development.  It is now again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1. The veteran's psychiatric symptoms during service were 
due to a personality disorder.  

2. An acquired psychiatric disorder was not demonstrated 
during service or for many years after service discharge 
and the veteran's currently diagnosed major depression 
is unrelated to service.  



CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
service, nor may its incurrence during service be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  This provision was codified at 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim.  The Act provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act 
of 2000 when it most recently considered the claim that is 
the subject of this Board decision and the RO sent the 
veteran a letter in June 2002 that informed him of the 
nature of this new law and its implications for his 
current claims.  The veteran and his representative have 
also been informed of the laws and regulations governing 
these claims in a statement of the case dated in February 
1999 and in supplemental statements of the case dated in 
January 2000, May 2001 and September 2002.  These 
documents served to advise him of the evidence needed to 
substantiate his current claim for service connection for 
a psychiatric disorder and of who was responsible for 
obtaining what evidence.  

There is no indication in the record that there are 
outstanding treatment records.  The veteran has been 
afforded an examination.  Therefore, no further 
evidentiary development appears to be necessary in regard 
to the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to 
the issue which is the subject of this appellate decision.  
The Board will therefore proceed to consider the merits of 
this claim on the basis of the evidence currently of 
record.  

On the veteran's September 1957 examination prior to 
service entrance he was evaluated as psychiatrically 
normal.  Review of the service medical records reveals 
that the veteran was hospitalized at a service medical 
facility in November 1958 after he was found to have 
emotional problems and difficulties regarding his family.  
The diagnosis on admission was anxiety reaction.  During 
the hospitalization he discussed problems with a superior 
and it was also noted that he seemed to be preoccupied 
with his wife.  

It was noted that the veteran had had suicidal ideation.  
Evaluation revealed a preoccupation with his wife.  There 
was no evidence of psychotic thinking and no current 
suicidal ideation was reported.  The veteran's sensorium 
was clear and he was well oriented.  His judgment seemed 
fair and his insight was superficial.  During the 
hospitalization he was noted to be in a dependent and 
anxious state.  He was said to be an immature individual 
who reacted with emotional instability when placed under 
stress.  At the time of discharge from the hospital, the 
diagnosis was emotional instability reaction with strong 
passive dependent state.  

During a further hospitalization at a service facility in 
December 1958 the veteran was described as evidently a 
very dependent man who had a great deal of difficulty 
carrying through constructive activities.  It was the 
opinion of a medical board convened during this 
hospitalization that the veteran suffered from a 
personality disorder that rendered him unsuitable for 
military service.  A diagnosis of emotional instability 
reaction was reported.  The veteran's January 1959 
examination prior to service did not include a psychiatric 
evaluation.  

In March 1998 the veteran underwent VA hospitalization for 
complaints of being on the verge of a nervous breakdown.  
He said that he felt the same way prior to a psychiatric 
hospitalization while in the navy.  Suicidal ideation was 
reported and the psychosocial stressors were reported to 
be financial problems and physical problems, and an 
inablity to work.  The diagnosis was recurrent major 
depression without psychotic features.  Subsequently, the 
veteran received VA outpatient treatment for depression 
and suicidal ideation attributed to major depression.  

Of record is a statement from the veteran's mother who 
stated that the veteran did not experience any emotional 
or nervous symptoms prior to his enlistment in the Navy.  
She said that he experienced a nervous breakdown during 
service due to the Navy's refusal to grant him leave 
during a family emergency.  

During a hearing at the RO conducted before a hearing 
officer in January 2000, the veteran said that he did not 
have any psychiatric problems prior to his enlistment in 
the service.  He said that his symptoms began when he was 
refused leave to go home and resolve some difficulties 
with his wife.  He said that he had to be hospitalized for 
psychiatric problems while in the service.  

On VA psychiatric examination in August 2002, the veteran 
said that he had marital difficulties during service and 
was hospitalized for psychiatric symptoms while in the 
service.  On evaluation the veteran was cooperative, goal 
oriented and oriented to time, place, and person.  His 
affect was that of mild anxiety and tension.  He was 
mildly depressed.  There were no symptoms of a psychosis 
reported.  The diagnosis was major depression.  

After the evaluation and a review of the clinical record, 
the examining physician opined, essentially, that there 
was no relationship between the veteran's current 
psychiatric symptoms and those noted while he was in the 
service.  He said that the veteran's current psychiatric 
symptoms were related to current physical problems and 
inability to work.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A.§ 1131.  A personality disorder is 
not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).  Service connection may be granted for any 
disease diagnosed after service discharge, when all the 
evidence establishes that it was incurred in service.  38 
C.F.R.§ 3.303(d).  A psychosis may be presumed to have 
been incurred during service if it becomes manifest to a 
degree of 10 percent or more within one year following the 
date of separation from active service duty.  38 U.S.C.A 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Review of the record reveals that the veteran was 
hospitalized during service for psychiatric symptoms, 
which were ultimately diagnosed as due to a personality 
disorder, a condition that is not subject to service 
connection.  The first clinical evidence of an acquired 
psychiatric disorder dates from 1998, almost 40 years 
after the veteran's separation from active service.  

After the recent VA examination, the examining physician 
noted that an acquired psychiatric disability had been 
suspected when the veteran was initially hospitalized 
during service, but that this suspicion was not confirmed 
and the symptomatology was ultimately attributed to a 
personality disorder.  The examiner went on to conclude 
that there was no relationship between the veteran's 
inservice psychiatric symptoms and any current psychiatric 
disability.  There is no competent evidence that would 
rebut the examiner's opinion.  

Given the lack of competent evidence in support of the 
veteran's claim, the Board finds that the weight of the 
evidence is against the claim.  Since an acquired 
psychiatric disorder was not shown in service or a 
psychosis within one year of service discharge and since 
the evidence does not establish a relationship between the 
veteran's current psychiatric symptoms and service, 
service connection for the veteran's currently diagnosed 
major depression must be denied.


ORDER

Service connection for major depression is denied.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

